United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3079
                         ___________________________

                              Michael Brian Woolman

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                            Time Warner; Facebook.com

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                           Submitted: November 27, 2013
                             Filed: December 2, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Michael Woolman appeals the district court’s1 dismissal of his pro se action for
failure to prosecute and to comply with a court order. We conclude that the court was

      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
well within its discretion to dismiss the action, because Woolman failed to comply
with the court’s order to file an amended complaint by a certain date, and the court
had expressly warned Woolman that failure to comply would result in the dismissal
of his claims. Further, the dismissal was without prejudice. See Fed. R. Civ. P.
41(b); Schooley v. Kennedy, 712 F.2d 372, 374 (8th Cir. 1983) (per curiam) (lesser
sanction of dismissal without prejudice militates against finding that court abused its
discretion in dismissing under Rule 41(b)).

     Accordingly, we affirm, see 8th Cir. R. 47B, and we deny as moot the pending
motion for discovery.
                      ______________________________




                                         -2-